Citation Nr: 1617739	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 1982 to October 1982 and a period of active duty service from July 1991 to January 1992.  He died in September 2010, and the appellant is his surviving spouse.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

In February 2015, the Board remanded this matter for further development.  The case has since been returned for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at a September 2013 RO hearing that the Veteran had told her that he had been exposed to various environment hazards (chemical attacks, bombs, and oil burning) while serving in the Gulf War.  She also stated that she witnessed him having difficulty breathing and coughing up blood upon his return.  

The Veteran's death certificate shows that the immediate cause of death was listed as cardiac arrest, asystole, pulseless electric activity, due to stage IV metastatic lung cancer.  During his lifetime, he was only service-connected for irritable bowel syndrome.

The record does show that the Veteran served in Saudi Arabia during Desert Storm in 1991.  The appellant is also competent to attest to the Veteran's observable symptoms and his statements to her regarding his exposure to chemicals and bombs while stationed in the Persian Gulf.  However, the evidence of record does not include any medical opinion addressing whether the Veteran's cause of death may have been related to his military service.  Therefore, the Board finds that a medical opinion should be obtained.  

Additionally, the record shows that the Veteran died at a VA facility in Oklahoma City, Oklahoma.  Thus, all outstanding treatment records, to include any terminal records, must be obtained.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran prior to his death.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any terminal records preceding the Veteran's death in September 2010 at a VA facility in Oklahoma City, Oklahoma.  

2.  After completing the foregoing development, the AOJ should obtain a VA medical opinion to determine the etiology of the cause of the Veteran's death. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and death certificate, as well as the appellant's lay statements.

a)  The examiner should opine as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected irritable bowel syndrome caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.

b)  The examiner should also state whether it is at least as likely as not (50 percent or more probable) that the Veteran's cardiac arrest, asystole, pulseless electric activity, and stage IV metastatic lung cancer manifested in service or were otherwise related to his military service, including any environmental hazards to which he may been exposed.

In rendering this opinion, the examiner should note that the Veteran served in Saudi Arabia in 1991 during Desert Storm.  The appellant testified at a September 2013 RO hearing that the Veteran had told her that he had been exposed to various environment hazards (chemical attacks, bombs, and oil burning) while serving in the Gulf War.  She also stated that she witnessed him having difficulty breathing and coughing up blood upon his return.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




